Citation Nr: 1736361	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  

The Veteran testified at March 2017 Board videoconference hearing; the hearing transcript is of record.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed sensorineural hearing loss.

2.  The Veteran had some degree of hazardous noise exposure in service and had some degree of post-service occupational and recreational noise exposure. 

3.  The Veteran did not have chronic symptoms of hearing loss in service or continuous symptoms after service separation. 

4.  Sensorineural hearing loss did not manifest to a compensable degree within one year of separation from service.

5.  Bilateral hearing loss is not etiologically related to active service.

6.  The Veteran experienced symptoms of tinnitus in service and since service separation. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1110, 1112, 1113; 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a March 2011 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.

Service treatment records, VA and private treatment records, a VA examination, and the Veteran's hearing testimony have been associated with the record.  The Veteran was afforded a VA audiological examination in February 2012.   38 C.F.R. § 3.159(c)(4) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion are adequate to address the claim for hearing loss they were predicated on a review of the record and medical records contained therein; contain a description of the Veteran's history of noise exposure; and contain an adequate medical opinion along with reasons and bases for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  He and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2016).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss and tinnitus are a "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  




Service Connection Analysis 

The Veteran contends that bilateral hearing loss is due to exposure to weapons fire during basic training, and exposure to combat-related noise while serving in Vietnam.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that bilateral hearing loss was not incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  On the authorized VA audiological evaluation in February 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
50
50
LEFT
25
30
30
55
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  The Veteran was also diagnosed with tinnitus during the examination.

During March 2017 Board hearing testimony, the Veteran reported that he worked as a kitchen supervisor in service.  He indicated that he had noise exposure on the firing range during basic training.  He reported that during basing training, he was firing his weapon until his ears started ringing, and he always had bad headaches.  He reported that he had no hearing protection.  He reported that in addition to basic training, he had advanced infantry training.  He also identified noise exposure in Vietnam where he was exposed to weapons fire, and he reported that there were times when he was fired upon while picking up people or supplies.  With regard to his hearing problems, the Veteran reported that he did not complain about it in service, and testified that hearing loss did not start to affect him until after he got out of service.  He reported that he later started noticing that he could not hear low pitches.  With respect to ringing in the ears, he reported that it had been present for at least 40 or 50 years.  He did recall having tinnitus in service, with firing weapons during basic training, and he reported that it gradually increased with time.  

The Board finds that the Veteran experienced some degree of acoustic trauma in service.  The Veteran's DD Form 214 reflects a duty MOS as a 94 B20 cook.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS as a food service specialist (Formerly under 94B) similar to that of the Veteran, have a low probability of exposure to hazardous noise.  However, the Veteran's DD Form 214 shows that he had active service in Vietnam during the Vietnam War, and finds that the identified exposure to some hazardous noise exposure from basic training and artillery and gun fire in service is credible.  Thus, the Board finds that the Veteran has provided credible lay evidence describing hazardous noise exposure in service during basic training and in Vietnam.

The record shows that the Veteran has also identified some degree of post-service occupational or recreational noise exposure.  During the February 2012 VA examination, the Veteran reported having two years of exposure to noise from weapons fire and combat in Vietnam.  He also identified occupational exposure as a railroad engineer, and reported some recreational noise exposure from shooting.  Additionally, the Veteran submitted annual audiograms dated from 1999 to 2010 conducted in conjunction with his employment at a pharmaceutical plant, with the job title listed as "granulation."

The Veteran's in-service audiograms include audiometric results reported in standards set forth by the American Standards Association (ASA) and in standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Where applicable, ASA standards have been reported on the left in each column and are not in parentheses.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses. 

On the authorized enlistment audiological evaluation in February 1966, which the Board finds was reported under ASA standards, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
0 (10)
0 (10)
15 (20)
LEFT
15 (30)
15 (25)
 5 (15)
0 (10)
15 (20)

It is not clear from the record whether the separation audiological evaluation completed in March 1968 was conducted under ASA or ISO-ANSI standards.  Thus, the report has been considered under both standards.  On an audiological evaluation in March 1968, pure tone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
NR
5 (10)
LEFT
5 (20)
10 (20)
 10 (20)
NR
0 (5)

Service treatment records do not identify any complaints related to hearing loss or tinnitus in service.  The record shows that bilateral hearing loss was first diagnosed 31 years after service separation, in May 1999.  On a post-service private occupational audiogram completed in May 1999, pure tone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
50
LEFT
20
25
35
75
65

The Veteran was diagnosed with bilateral hearing loss based on the May 1999 audiogram.  Subsequent audiograms conducted from June 2000 to May 2010 continued to identify a diagnosis of bilateral hearing loss.

The February 2012 VA examiner did not relate currently diagnosed hearing loss to service.  The examiner noted that the record had been reviewed, and based on the Veteran's report and documents in the record, he stated that it was reasonable to assume that the Veteran was exposed to hazardous noise levels while in service.  He stated, however, that electronic hearing testing conducted at enlistment and  discharge showed the Veteran did not have hearing damage while in service, noting that there was no significant threshold shift beyond normal variability while in service.  Based on electronic hearing testing conducted at enlistment and at discharge, the VA examiner opined that the Veteran's hearing loss and reported tinnitus were less likely as not caused by or a result of noise exposure while in
service.

The Board finds that the opinion is adequate, and the examination report noted the Veteran's reported exposure to combat-related noise and weapon's fire in service as well as his history of occupational and recreational noise exposure.  The VA examiner based his opinion on audiometric findings in service, reasoning that there was no hearing damage shown because there was no significant threshold shift beyond normal variability while in service.  Accordingly, the Board finds that the VA opinion is adequate as it considers the relevant evidence of record as it pertains to the Veteran's hearing loss disability and includes adequate reasons and bases for the opinion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The evidence of record does not otherwise show that hearing loss is related to service.  The Board finds that the Veteran did not have chronic symptoms of hearing loss in service or continuous symptoms after service separation, and the Board finds that sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.  While the Veteran has provided credible lay evidence of noise exposure in service, he has not identified having both chronic hearing loss symptoms in service and continuous hearing loss symptoms since service.  Instead, the Veteran testified that he did not complain of hearing loss in service, and reported that it did not start to affect him until after he got out of service.  While the Veteran provided lay witness statements from a friend, and from his son, dated in March 2011, these statements identify post-service problems with hearing loss, but do not tend to identify a chronicity of symptoms in service and since service.  

The evidence of record does not indicate that sensorineural hearing loss manifested to a compensable degree within one year of service separation to establish presumptive service connection under 38 C.F.R. § 3.303(b).  A March 1968 separation audiogram does not show that hearing loss manifested to a compensable degree at service separation, and the earliest evidence of a hearing loss disability was in May 1999 audiogram, dated many years after service separation.  The evidence of record does not otherwise establish a nexus between current hearing loss and in-service noise exposure, either by lay or medical evidence.    

The Board has not precluded service connection for the Veteran's hearing loss because his hearing was found to be within normal limits at the time of his separation from service.  The Board has denied service connection in this case, based on the lack of evidence of chronicity of hearing loss symptomatology in service and since separation from service, and because the competent, credible, and probative evidence of record does not establish a nexus between current hearing loss in service.  The Board notes, further, that in the present case that no increase in hearing threshold levels was shown by service audiograms.  The holding in Hensley v. Brown provides that the Board must explain the criteria it used to determine whether a measured worsening of disability constituted an increase in disability in service.  See Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In the present case, no increase in disability was shown by service audiograms; thus, the Board finds based on the available evidence, that a measurable increase in disability was not shown in service.  

For the reasons discussed above, the Board finds that the weight of the evidence is against finding that bilateral hearing loss is etiologically related to active service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

With respect to tinnitus, the Board finds that the Veteran has provided competent and credible evidence showing that he experienced symptoms of tinnitus in service and since service separation.  In a March 2011 statement and in Board hearing testimony, the Veteran reported that he first experienced ringing in the ears after firing weapons on the firing range during basic training.  During his VA examination, he also identified the onset of tinnitus in service.  In hearing testimony, the Veteran indicated that tinnitus had been present since service, worsening over the years.  The Veteran's statements with regard to the in-service onset of tinnitus have been detailed and consistent throughout the record, and the Board finds that the statements are credible.  

While the February 2012 VA examiner opined that tinnitus was less likely as not caused by or a result of in-service noise exposure, the opinion was based on the same rationale the examiner provided for bilateral hearing loss, specifically, he reasoned that electronic hearing testing conducted at enlistment and at discharge showed the Veteran did not have hearing damage in service.  The Board finds, however, that the audiometric data cited is a measure for evaluating hearing loss, and not tinnitus.  Thus, the Board finds that the opinion is inadequate with respect to the claim for tinnitus.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2016).   







(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted. 





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


